IN THE SUPREME COURT OF TEXAS

                                 No. 10-0809

              IN RE  STANLEY J. WILLIAMS, JR. AND DENA WILLIAMS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' unopposed emergency motion for stay, filed October  4,
2010, is granted in part.   All  post-judgment  proceedings,  including  the
trial court's October 30, 2009 Order Compelling Discovery Regarding  S.  Jay
Williams, Jr., the April 26, 2010 Order Denying Motion for  Reconsideration,
and the September 28, 2010 Modified Order Compelling Discovery Regarding  S.
Jay Williams, Jr., in the  underlying  trial  court  case  no.  CL-43,917-B,
styled SJW Property Commerce, Inc. v. Southwest Pinnacle  Properties,  Inc.,
Jackson  I,  Corp.,  Palmer  Enterprise,  Inc.,  and   G.J.   Palmer,   Jr.,
Individually, in the County Court at Law No 2 of Hidalgo County, Texas,  are
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 06, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk